Citation Nr: 1416530	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran had active service from October 1956 through October 1958.  He died in November 2005, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by a Department of Veterans Affairs (VA), Regional Office (RO), that declined to reopen the previously denied claim for service connection for hypertension.  In October 2004, the Board also declined to reopen that claim.  However, that decision was vacated by the Court of Appeals for Veterans' Claims (the Court) in September 2005 and remanded for development and readjducation consistent with the Court's Order.  The claim was remanded for further development in June 2006.  

In January 2010, the Board issued a decision that found that new and material evidence had been received to reopen a previously denied claim for service connection for hypertension, but denied entitlement to service connection for hypertension for accrued benefits purposes.  In February 2011, the Court vacated the January 2010 Board decision and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion for Remand. 

In August 2011, the Board denied the appellant's claim for service connection for hypertension, for accrued benefits purposes.  In June 2013, by Memorandum Opinion, the Court vacated the August 2011 decision and remanded the claim for additional development.

With regard to the issue of entitlement to service connection for the cause of the Veteran's death, that claim was remanded by the Board in January 2010.  Development on that issue has taken place and a supplemental statement of the case was issued on the matter in June 2010.  That claim is therefore now before the Board.
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA opinion is necessary in order to accurately assess the appellant's claims.

The appellant contends that the Veteran's hypertension initially manifested during his active service.  A review of the service treatment records shows only two measurements of the Veteran's blood pressure.  At entrance, the October 1956 examination report shows a reading of 140/68.  At separation, the October 1958 examination report shows a reading of 136/78.  During his lifetime, however, the Veteran stated that while in service, his blood pressure readings were high and that he had to lie down and rest in order to get an adequate reading.

Post-service treatment records demonstrate that in March 1978, the Veteran was treated for a cervical spine disability.  It was noted that he was continuing to take antihypertensive therapy.  A corresponding record states that he had a history of hypertension.  July 1983 hospital records show that the Veteran was admitted for three days due to chest pain and discharged with a diagnosis of coronary artery disease with unstable angina, hypertension, and a strong family history of heart disease.  From this point on, throughout the claims folder, there is evidence of treatment of heart disease and hypertension. 

In December 2002, Dr. M., the Veteran's private cardiologist, submitted a brief opinion stating that he treated the Veteran for coronary artery disease and that the Veteran "also had a history of hypertension for many years, which probably began when he was in service."  

In October 2005, Dr. Y., the Veteran's private internist, submitted a narrative report pointing out that the Veteran had at least one elevated blood pressure reading noted in service (October 1956, 140/88), and that in December 1958, shortly following service, he was unable to donate blood due to his elevated pressure.  The doctor also noted his suspicion that the Veteran had several elevated pressure readings during service, even if they were not recorded.  Dr. Y. went on to state that "there is no question as to the effects of hypertension on his arteries and heart."  The Board notes that there is no evidence in the record showing an inability to donate blood.  The Board also notes that Dr. Y misconstrues the reading in service, stating that it was 140/88 instead of 140/68.  The Board also notes that this reading was taken on the entrance examination.

In February 2008, the appellant also submitted an opinion from Dr. C., the director of the Walker Recovery Center, Inc.  The doctor identified himself as the Veteran's "family doctor for a number of years."  He also noted the October 1956 in-service blood pressure elevation and suggested that the Veteran's "hypertension continued throughout the rest of his life."  

In June 2010, a VA examiner reviewed the file and determined that the Veteran's death was not caused by his blood pressure readings in service.  The examiner explained that the Veteran was diagnosed with essential hypertension in the 1980s, and that essential hypertension was the sustained and chronic elevation of blood pressure readings which was not shown in service.  

The Board finds that the June 2010 VA opinion is flawed because the examiner did not address the indication of medicated hypertension in 1978.  On the contrary, the examiner erroneously indicated that the first treatment was in the 1980's.  Moreover, the examiner was asked by the Board to discuss the private medical opinions described above, but no such discussion was provided.  Therefore, on remand, a thorough discussion of the medical evidence and opinions of record is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner in order to determine the etiology of the Veteran's hypertension and whether his in-service blood pressure readings caused or materially contributed to his death.  The VA examiner rendering the opinion should review the complete record and provide the following opinions:

a)  Is it at least as likely as not (within a 50 percent probability or higher) that the Veteran's hypertension was caused or aggravated by his service?  The October 1956 service entrance examination report shows a reading of 140/68, and at separation, the October 1958 examination report shows a reading of 136/78.  The examiner must discuss the December 2002, October 2005, and February 2008, private physician opinions when rendering the opinion reached.  The examiner must address the 1978 indication of hypertension under continued treatment.

b)  If the examiner concludes that hypertension was incurred during or aggravated by service, please opine whether it is at least as likely as not (within a 50 percent probability or higher) that the disorder caused or materially contributed to the Veteran's death, listed on his death certificate as end stage heart failure and ischemic cardiomyopathy.  The examiner should also address whether there is any other basis to conclude that the ultimately fatal heart disability was related to service.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



